            Case 2:19-cv-01509-GAM Document 22 Filed 11/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEROME DERNS                                   :
                                               :
       v.                                      :       CIVIL ACTION NO. 19-1509
                                               :
MARK CAPOZZA, ET AL.                           :

                                            ORDER

       This 13th day of November, 2020, upon independent consideration of the pleadings and

available state court records, and after review of the Report and Recommendation of United

States Magistrate Judge David R. Strawbridge, as well as consideration of Petitioner’s

Objections to the Report and Recommendation, it is hereby ORDERED that:

         1. The Report and Recommendation is APPROVED and ADOPTED;

         2. The petition for a writ of habeas corpus is DENIED;

         3. A certificate of appealability SHALL NOT issue, in that the Petitioner has not made

              a substantial showing of the denial of a constitutional right nor demonstrated that

              reasonable jurists would debate the correctness of the procedural aspects of this

              ruling. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

              and

         4. The Clerk of the Court shall mark this case CLOSED for statistical purposes.


                                                         /s/ Gerald Austin McHugh
                                                       United States District Judge
